Citation Nr: 1103300	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
service-connected disability. 

2.  Entitlement to service connection for major depressive 
disorder, to include as secondary to a service-connected 
disability. 

3.  Entitlement to service connection for right peroneal nerve 
entrapment neuropathy, to include as secondary to a 
service-connected disability.

4.  Entitlement to service connection for squamous cell 
carcinoma, to include as secondary to in-service exposure to 
herbicides.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).






REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  
Service in the Republic of Vietnam is indicated by the service 
records. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2006 and December 2007 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In May 2009, the Veteran presented testimony at a personal 
hearing conducted at the RO before a Decision Review Officer 
(DRO).  A transcript of this hearing has been associated with the 
Veteran's claims folder.

The issues of entitlement to service connection for right 
peroneal nerve entrapment neuropathy and for squamous cell 
carcinoma and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.
FINDINGS OF FACT

1.  The competent evidence of record indicates that the 
degenerative disc disease of the Veteran's lumbar spine was 
caused by his service-connected right knee disabilities.  

2.  The competent evidence of record indicates that the Veteran's 
depressive disorder was caused by his service-connected right 
knee disabilities and the now service-connected degenerative disc 
disease of his lumbar spine.


CONCLUSIONS OF LAW

1.  The degenerative disc disease of the Veteran's lumbar spine 
is due to, or the result of, his service-connected right knee 
disabilities.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2010).

2.  The Veteran's depressive disorder is due to, or the result 
of, his service-connected right knee disabilities and the now 
service-connected degenerative disc disease of his lumbar spine.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
degenerative disc disease of the lumbar spine and major 
depressive disorder, which represents a complete grant of the 
benefits sought on appeal.  Thus, no discussion of VA's duty to 
notify and assist is necessary.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to, the result of, 
or aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

In the current appeal, the Veteran has not contended that the 
degenerative disc disease of his lumbar spine or his major 
depressive disorder are directly due to his military service.  
Rather, during the May 2009 hearing, the Veteran argued that his 
lumbar spine disability is the result of his service-connected 
right knee disability.  See the hearing transcript, page 2.  He 
also argued that he developed major depressive disorder as a 
result of his multiple medical conditions.  Id.  In this regard, 
the Board notes that there is nothing in the Veteran's service 
treatment records or elsewhere in the claims folder which even 
remotely suggests that Veteran developed these disabilities while 
in service.  Further, as the evidence of record supports the 
grants of service connection for these disabilities on a 
secondary basis, the Board will limit its discussion of these 
claims to the secondary service connection aspects of these 
issues.  

With respect to the first Wallin element, a current disability, 
the record indicates that the Veteran has been diagnosed with 
degenerative disc disease of the lumbar spine and a depressive 
disorder.  See the January 2010 and November 2007 VA examination 
reports, respectively.  Evidence of current disability has 
therefore been demonstrated.  

With respect to the second Wallin element, the Veteran was 
granted service connection for a right knee disability in a March 
1971 rating action.  Current service-connected right knee 
disabilities include residuals of a dislocation of the right knee 
(20%, from July 1970) and traumatic degenerative arthritis with 
limitation of motion of the right knee (10%, from April 1999).  
Evidence of service-connected disability has therefore been 
established. 

With respect to the Veteran's degenerative disc disease and the 
third Wallin element, after reviewing the claims folder and 
providing a thorough examination, the September 2007 VA examiner 
stated that the Veteran has a "chronic limp which certainly has 
aggravated his back condition over a period of years.  It is as 
least as likely as not that the limp has increased [his] pain and 
disability."  The examiner further stated that the Veteran's 
lumbar spine disability is a direct result of the injuries the 
Veteran sustained while in service.  While the VA examiner 
concluded that the Veteran's back disability "is least less than 
likely [the] result of [a] chronic limp over a period of years" 
this appears to be a typographical error as the rationale 
provided in the opinion clearly indicates that the examiner 
believed that the Veteran's back disability is related to his 
service-connected knee disability.  Further, the record does not 
contain any competent nexus opinions to the contrary.  

In addition, although the Board observes that the January 2010 VA 
examiner could not determine if the Veteran's back disability is 
related to his right knee disability without resorting to "mere 
speculation," such evidence is neither for nor against the 
Veteran's claim.  As a result, Wallin element (3) has been met 
for the Veteran's degenerative disc disease of the lumbar spine 
claim. 

With respect to the third Wallin element and the Veteran's major 
depressive disorder claim, after reviewing his claims folder and 
providing a thorough clinical examination, the November 2007 VA 
examiner stated that the Veteran's depression "is as least as 
likely as not caused by or a result of his medical problems 
including pain and limitation [of motion] resulting from [his 
service-connected] right knee as well as from [his] claimed . . . 
degenerative disc disease of the spine."  While the examiner 
acknowledged that the Veteran's depression also stemmed from 
other sources including financial stressors, work related stress, 
and his wife's loss of her job, the examiner also stated that the 
Veteran's medical conditions, including his service-connected 
right knee disability and now service-connected degenerative disc 
disease "could not be ruled out as contributing factors to his 
depression."  The record does not contain any competent nexus 
opinions to the contrary.  As a result, the third Wallin element 
has been met for the Veteran's major depressive disorder claim. 

In summary, for the reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence supports the 
Veteran's claims of entitlement to service connection for 
degenerative disc disease of the lumbar spine and major 
depressive disorder, both on a secondary basis.  These benefits 
sought on appeal are accordingly granted.


ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbar spine, as secondary to the service-connected right 
knee disabilities, is granted.

Entitlement to service connection for major depressive disorder, 
as secondary to the service-connected right knee disabilities and 
the now service-connected degenerative disc disease of the lumbar 
spine, is granted.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issues 
of entitlement to service connection for right peroneal nerve 
entrapment and for squamous cell carcinoma, and the claim for a 
TDIU must be remanded for further evidentiary development.  

The evidence of record contains multiple medical opinions which 
discuss the etiology of the Veteran's right peroneal nerve 
entrapment neuropathy.  In September 2007, a VA examiner stated: 
"I suspect [the Veteran's] old [knee] injury plays a role" in 
his current nerve disability.  In a September 2006 VA treatment 
note, Dr. L.T. stated that the Veteran's right peroneal 
neuropathy was "likely secondary to [the] compression at the 
lateral knee."  In a June 2010 statement, Dr. I.S.M. stated that 
the Veteran's right peroneal neuropathy "is probably secondary 
to compression at the right lateral knee."  In contrast, the 
September 2007 VA examiner stated that the Veteran's foot drop 
"is probably related to treatment of his neck tumor post 
irradiation."

The Board notes that these medical opinions all include 
speculative language such as "probably," and "I suspect."  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].

Thus, the record on appeal presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern whether the Veteran's right 
peroneal entrapment neuropathy is related to his service-
connected right knee dislocation residuals and/or traumatic 
degenerative arthritis.  Accordingly, a new medical opinion is 
therefore necessary to decide this claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2010) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

With respect to the Veteran's carcinoma claim, the record 
indicates that he has been diagnosed with squamous cell carcinoma 
of the head and neck.  See a May 2006 statement from D.J.H., M.D.  
Furthermore, the Veteran's service personnel confirm his active 
duty in the Republic of Vietnam.  He is, therefore, presumed to 
have been exposed to herbicides based on his Vietnam service.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2010).  
Under these circumstances, a medical nexus opinion must be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2010).

Further, the issue of entitlement to a TDIU is inextricably 
intertwined with the Veteran's claim of entitlement to service 
connection for right peroneal nerve entrapment neuropathy and 
squamous cell carcinoma.  In other words, a grant of service 
connection for either of these disabilities may impact the 
Veteran's TDIU claim.  Action on the Veteran's TDIU claim is 
therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the 
Veteran may have received for his right 
peroneal nerve entrapment and squamous cell 
carcinoma at the Indianapolis VA Medical 
Center since November 2009.  All such records 
should be associated with the Veteran's 
claims folder.

2.  Accord the Veteran an appropriate VA 
examination to determine the nature, extent, 
and etiology of any right peroneal nerve 
entrapment that the Veteran may have.  The 
claims file and a copy of this REMAND must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims file was reviewed in 
conjunction with the examination.  All 
indicated tests should be performed, and the 
findings should be reported in detail.  

The examiner should opine as to whether any 
right peroneal entrapment neuropathy shown on 
examination was at least as likely as not (50 
percent probability or greater) caused, or 
aggravated, by the service-connected right 
knee disabilities.  

Also, the examiner should discuss the effect, 
if any, of the Veteran's right peroneal 
entrapment neuropathy on his ability to 
obtain, and to maintain, employment.  

Complete rationale should be provided for all 
opinions expressed.  

3.  Also, accord the Veteran an appropriate 
VA examination to determine the nature, 
extent, and etiology of his squamous cell 
carcinoma.  The claims file and a copy of 
this REMAND must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in conjunction with the 
examination.  All indicated tests should be 
performed, and the findings should be 
reported in detail.  

The examiner should opine as to whether it is 
at least as likely as not (50% or greater 
probability) that the Veteran's squamous cell 
carcinoma is related to a disease or injury 
in service, including his conceded in-service 
exposure to herbicides.  

Also, the examiner should discuss the effect, 
if any, of the Veteran's squamous cell 
carcinoma on his ability to obtain, and to 
maintain, employment.  

Complete rationale should be provided for all 
opinions expressed.  

4.  In addition, accord the Veteran an 
appropriate VA examination to determine the 
effect, if any, of his service-connected 
right knee disabilities, the now 
service-connected degenerative disc disease 
of his lumbar spine, and the now 
service-connected depressive disorder on his 
employability.  The claims file and a copy of 
this REMAND must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in conjunction with the 
examination.  All indicated tests should be 
performed, and the findings should be 
reported in detail.  

In particular, the examiner should discuss 
the effect, if any, of these 
service-connected disabilities on the 
Veteran's ability to obtain, and to maintain, 
employment.  Complete rationale should be 
provided for all opinions expressed.  

5.  Then, readjudicate the issues of 
entitlement to service connection for right 
peroneal nerve entrapment neuropathy, as 
secondary to the service-connected right knee 
disabilities; entitlement to squamous cell 
carcinoma, to include as a result of 
in-service herbicide exposure; and 
entitlement to a TDIU.  If the decisions 
remain in any way adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


